IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

VANESSA COOPER, and SAVANNAH
CHATHAM COUNTY FAIR HOUSING
COUNCIL, INC.,

Plaintiffs,

PIERCE PLAZA, LLC d/b/a
Hampstead Oaks Apartments,

)
)
)
)
)
)
v. ) cAsE NO. Cv418-131
)
)
)
and MARTIN H. BAILEY, )

)

)

)

\'¢~

:J- r-

,--.:( -1
\

 

Defendants.
(:`.; :
is s
0 R D E R C; :-
Before the Court is the parties' Stipula i n §pf`
Dismissal With Prejudice. (DOc. 22.) Pursuant to -Federal
Rule of Civil Procedure 4l(a)(l)(A)(ii), a plaintiff may

dismiss an action by filing “a stipulation of dismissal
signed by all parties who have appeared.” As Plaintiff
Savannah Chatham County Fair Housing Council, Inc. has
dismissed with prejudice all claims it has against
Defendants (Doc. 22 at l), Plaintiff Savannah Chatham
County Fair HOusing Council, Inc. is DISMISSED WITH
PREJUDICE from` this action. Savannah Chatham County Fair

Housing Council, Inc. and Defendants are to bear their Own

costs and attorney fees. Plaintiff Vanessa Cooper remains
in this action as the sole Plaintiff.

so oRDERED this AIQIZHay of March 2019.

5”'7°7»"%

wILLIAM T. MOORE, q§(
UNITED sTATEs DIsTRIcT coURT
soUTHERN DIsTRIcT or GEORGIA

